DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a Non-Final Office Action in response to application 15/846,451 entitled "METHOD AND SYSTEM FOR OUTSIDE GUARANTEES FOR A BLOCKCHAIN TRANSACTION" with claims 1 to 20 pending.
Status of Claims
Claims 1 and 11 have been amended and are hereby entered.
Claims 1 to 20 are pending and have been examined.
Response to Amendment
The amendment filed February 16, 2021 has been entered. Claims 1-20 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and/or Claims have been noted in response to the Final Office Action mailed October 15, 2020.
  Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 25, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1-20 are directed to a system, method, or product program, which are/is one of the statutory categories of invention. (Step 1: YES).
The claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 recites: 
“an alternative payment network” 
“structured data set related to a transaction account including at least a current balance”
“a … transaction request”
“currency amount”
“alternative currency amount”
These limitations clearly relate to managing transactions/interactions between buyer, seller, and/or financial institution.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. For example, instructing to facilitate a payment network or alternative currency conversion or enable a transaction with an alternative currency amount recites a commercial or financial action, principle, or practice and managing interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: “blockchain”, “database”, “structured data set”, “processing server”, “identification data”, “receiving device”, “blockchain identifier”, “querying module of the processing server”, “query”, “account profile”, “blockchain wallet”, “confirmation”, and “profiles” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For Example, the Applicant’s Specification reads, “[0023] The sender device 110 and recipient device 112 may be any suitable type of computing device that is configured to perform the functions discussed herein, such as a desktop computer, laptop computer, notebook computer, tablet computer, cellular phone, smart phone, smart watch, smart television, wearable computing device, implantable computing device, integrated circuit card, etc. [0058]  A person having ordinary skill in the art may appreciate that embodiments of the disclosed subject matter can be practiced with various computer system configurations, including multi-core multiprocessor systems, minicomputers, mainframe computers, computers linked or clustered with distributed functions, as well as pervasive or miniature computers that may be embedded into virtually any device. [0060]  it will become apparent to a person skilled in the relevant art how to implement the present disclosure using other computer systems and/or computer architectures. [0061] Processor device 504 may be a special purpose or a general purpose processor device specifically configured to perform the functions discussed herein.”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

Dependent Claim 2 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “method”, “computing device”, “wallet”, and “blockchain” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 2 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 3 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “method”, “receiving device”, “processing server”, and “blockchain identifier” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 3 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 4 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “method” and “request” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 4 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 5 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “method” and “request” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 5 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 6 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “method”, “request”, “computing device”, and “blockchain wallet” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 6 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 7 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “method”, “processing server”, “access restriction”, “confirmation”, and “account profile” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 7 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 8 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “method”, “receiving device of the processing server”, “request”, “blockchain identifier”, “database”, and “query” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 8 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 9 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “method”, “processing server”, “receipt of the blockchain transaction request”, “receipt of the confirmation of the blockchain transaction”, “request”, and “query” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 9 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 10 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “method”, “request”, and “blockchain identifier” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 10 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 11 recites: 
“an alternative payment network” 
“structured data set related to a transaction account including at least a current balance”
“a … transaction request”
“currency amount”
“alternative currency amount”
These limitations clearly relate to managing transactions/interactions between buyer, seller, and/or financial institution.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. For example, instructing to facilitate a payment network or alternative currency conversion or enable a transaction with an alternative currency amount recites a commercial or financial action, principle, or practice and managing interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: “blockchain”, “database”, “structured data set”, “processing server”, “identification data”, “receiving device”, “blockchain identifier”, “querying module of the processing server”, “query”, “account profile”, “blockchain wallet”, “confirmation”, and “profiles” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 11 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 12 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “system”, “computing device”, “wallet”, and “blockchain” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 12 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 13 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “system”, “receiving device”, “processing server”, and “blockchain identifier” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 13 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 14 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “system” and “request” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 14 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 15 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “system” and “request” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 15 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 16 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “system”, “request”, “computing device”, and “blockchain wallet” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 16 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 17 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “system”, “processing server”, “access restriction”, “confirmation”, and “account profile” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 17 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 18 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “system”, “receiving device of the processing server”, “request”, “blockchain identifier”, “database”, and “query” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 18 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 19 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “system”, “processing server”, “receipt of the blockchain transaction request”, “receipt of the confirmation of the blockchain transaction”, “request”, and “query” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 19 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 20 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “system”, “request”, and “blockchain identifier” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 20 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.    For Example, the Applicant’s Specification reads, “[0023] The sender device 110 and recipient device 112 may be any suitable type of computing device that is configured to perform the functions discussed herein, such as a desktop computer, laptop computer, notebook computer, tablet computer, cellular phone, smart phone, smart watch, smart television, wearable computing device, implantable computing device, integrated circuit card, etc. [0058]  A person having ordinary skill in the art may appreciate that embodiments of the disclosed subject matter can be practiced with various computer system configurations, including multi-core multiprocessor systems, minicomputers, mainframe computers, computers linked or clustered with distributed functions, as well as pervasive or miniature computers that may be embedded into virtually any device. [0060]  it will become apparent to a person skilled in the relevant art how to implement the present disclosure using other computer systems and/or computer architectures. [0061] Processor device 504 may be a special purpose or a general purpose processor device specifically configured to perform the functions discussed herein.”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).  Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, Claims 1-20 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more) 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lingappa (“CRYPTOCURRENCY INFRASTRUCTURE SYSTEM”, U.S. Publication Number: 20150371224 A1), in view of Ford (“SYSTEMS AND METHODS FOR A COMMODITY CONTRACTS MARKET USING A SECURE DISTRIBUTED TRANSACTION LEDGER”, U.S. Publication Number: 20160260171 A1),in view of Vityaz (“AUTOMATED DIGITAL METHOD AND SYSTEM OF PROVIDING OR SHARING ACCESS”, U.S. Publication Number: 20180144335 A1),in view of Lind (“TEECHAIN: A SECURE PAYMENT NETWORK WITH ASYNCHRONOUS BLOCKCHAIN ACCESS”, Symposium on Operating Systems Principles, July 18, 2017)
Regarding Claim 1, 
Lingappa teaches,
operating, by a processing server, the alternative payment network, wherein said alternative payment network operated by the processing server is different from the blockchain network, and wherein said processing server is not a component of the blockchain network;
(Lingappa [0003] there are many such cryptocurrencies
Lingappa [0063] the issuer nodes 105 are able to “generate” or invent new digital currency simply by the authority granted to it by the management system server computer 150. Embodiments of the invention allow for the use of many different types of digital certificates and cryptographic algorithms known to those of skill in the art
Lingappa [0013] to generate and issue digital currency
Lingappa [0014] a first financial institution server computer is authorized to generate a digital currency. 
Lingappa [0052] interact via one or more communication networks 115 (e.g., one or more of the Internet, private communication networks, and public communication networks).
Lingappa [0052] the systems and computers are shown to interact via one or more communication networks 115 (e.g., one or more of the Internet, private communication networks, and public communication networks)
Lingappa [0008]  or hosted on a third-party website or server computer.
Lingappa [0134] One or more features from any embodiment may be combined with one or more features of any other embodiment without departing from the scope of the technology.
Lingappa [0135] A recitation of “a”, “an” or “the” is intended to mean “one or more” unless specifically indicated to the contrary.)
	storing, in an account database of the processing server, a plurality of account profiles, wherein each account profile is related to a transaction account including at least a current balance and identification data 
(Lingappa [0042] The term “profile” may refer to information regarding an entity...the profile may be a representation of information regarding the entity, including rights and restrictions, identification data, and verification data. For example, a profile for a financial institution server computer may include data indicating the type of node the financial institution server computer is within a cryptocurrency payment network. In some embodiments, the profile may be stored in a database and be linked to an identifier associated with the entity the profile is related to. An entity may have one or more profiles.
Lingappa [0097] Once the transaction has been validated by the nodes in the cryptocurrency payment network 145, the digital currency balance of the first payment entity 155A may be increased by the 25 units of digital currency transferred to the first payment entity 155A.)
for one or more associated blockchain accounts;
(Lingappa [0125] cryptocurrency payment network that has increased security from fraud as the participants (e.g., users, merchants) in the cryptocurrency payment network may be known by the financial institutions (e.g., bank) through the establishment of accounts linked to users personal details. As participants in the cryptocurrency payment network have accounts with financial institutions)
	receiving, by a receiving device of the processing server, a blockchain transaction request, wherein the blockchain transaction request (i) is associated with a blockchain transaction being conducted via use of a blockchain associated with the blockchain network, 
(Lingappa [Claim 15] receiving, by a server computer, a transaction message to transfer an amount of a digital currency from a first payment entity to a second payment entity associated with the server computer, the transaction message including a first identifier for the first payment entity, a second identifier for the second payment entity, the amount of the digital currency, and a digital signature;
Lingappa [0032]  In some embodiments, the ledger of transactions may be a block chain where each new block in the block chain is algorithmically determined based on new transactions and previous blocks in the block chain.)
and (ii) includes at least a sending blockchain identifier associated with a sender, a receiving blockchain identifier associated with a recipient, 
(Lingappa [0018] The transaction message may include a first identifier for the first payment entity, a second identifier for the second payment entity, the amount of the digital currency, and a digital signature.
Lingappa  [0090] transaction private key associated with the sender 
Lingappa  [0062]  the transaction public key may be a “destination address” identifying a recipient of a digital currency payment.)
and a blockchain currency amount
(Lingappa [Claim 15] receiving, by a server computer, a transaction message to transfer an amount of a digital currency)
	on the account database and transferring,
(Lingappa [0090] the issuer node 105A may generate a first payment transaction message with the source and destination address of the first payment transaction message being the address of the issuer node 105A.
Lingappa [0032] The ledger of transactions may be a database or other comparable file structure that may be configured to store data from...the participants of the transaction (e.g., the sender and the receiver of the transaction amount).)
 from a first account profile associated with the sender
(Lingappa [0018] The transaction message may include a first identifier for the first payment entity
Lingappa  [0090] transaction private key associated with the sender 
Lingappa  [0042] The term “profile” may refer to information regarding an entity. In some embodiments, the profile may be a representation of information regarding the entity, including rights and restrictions, identification data, and verification data)
 where the identification data includes the sending blockchain identifier, 
(Lingappa [0090] the issuer node 105A may generate a first payment transaction message with the source and destination address of the first payment transaction message being the address of the issuer node 105A.
Lingappa  [0084] the account creation process may include the first payment entity 155A providing the distributor node 120A with identifying information of the first end user 125A associated with the first payment entity )
an alternative currency amount associated with an alternative currency, 
(Lingappa [0123] In alternative embodiments, each issuer node (e.g., 105A-105N) in the cryptocurrency payment network 145 may generate their own unique digital currencies...issuer node 105A may generate digital currency A, issuer node 105B may generated digital currency B, etc...an entity such as a merchant could generate and issue its own digital currency that may be used to perform transactions with the merchant and/or with other payment entities associated with the cryptocurrency payment network 145.  )
to a second account profile; 
(Lingappa [Claim 16] wherein validating the transfer of the amount of the digital currency...comprises:...verifying, by the server computer, that the value matches the second identifier associated with the second payment entity)
wherein (i) the second account profile includes the sending blockchain identifier associated with the sender and the receiving blockchain identifier associated with the recipient, (ii) the alternative currency amount is based on the blockchain currency amount, and (iii) the alternative currency is a type of currency that is distinct from the blockchain currency used in the blockchain network;
(Lingappa [0109] In step 505, a server computer 150 in a management system determines that a first financial institution server computer (e.g., issuer node 105A) is authorized to generate a digital currency.
Lingappa [0119] In step 605, a server computer 150 receives a request message from a financial institution server computer (e.g., issuer node 105A) to generate a digital currency. 
Lingappa [0089] Assuming the issuer node 105A has been authorized to issue the digital currency, when the issuer node 105A receives the response message from the management system server computer 150 indicating that the issuer node 105A is authorized to generate and issue digital currency, the issuer node 105A may then generate the digital currency. In some embodiments, the issuer node 105A may generate and issue digital currency by establishing an amount of digital currency to create and a currency conversion rate between a unit of the digital currency and a fiat currency (e.g., the U.S. Dollar, the British Pound). For example, one unit of the digital currency may be the equivalent to one U.S. Dollar.
Lingappa [0123] In alternative embodiments, each issuer node (e.g., 105A-105N) in the cryptocurrency payment network 145 may generate their own unique digital currencies once they have been authorized by the management system server computer 150. For example, issuer node 105A may generate digital currency A, issuer node 105B may generated digital currency B, etc. In such embodiments, each issuer node (105A-105N) may be associated with a different central bank or may be associated with a company or any other entity. In such embodiments, an entity such as a merchant could generate and issue its own digital currency that may be used to perform transactions with the merchant and/or with other payment entities associated with the cryptocurrency payment network 145.)
	account profile associated with the sender;
(Lingappa [0018] The transaction message may include a first identifier for the first payment entity,  
Lingappa  [0090] transaction private key associated with the sender 
Lingappa  [0042] The term “profile” may refer to information regarding an entity. In some embodiments, the profile may be a representation of information regarding the entity, including rights and restrictions, identification data, and verification data)
	  detecting, by the processing server, whether the blockchain transaction is processed successfully or unsuccessfully via monitoring of new blocks added to the blockchain; in response to detecting a successfully processed blockchain transaction via the monitoring of new blocks added to the blockchain or receiving a confirmation of the blockchain transaction ;
(Lingappa  [0006] When a node successfully solves the mathematical problem (i.e., the network node processes a “block” of transactions)...when the mathematical problem is solved, the transaction(s) linked to the mathematical problem are appended to the end of the block chain and distributed to the other nodes in the system.
Lingappa  [0007] the user has successfully “solved” the problem, a new block may be formed in the block chain with the current transaction
Lingappa   [Claim 1] determining, by a server computer)
on the account database 
(Lingappa [0032] The ledger of transactions may be a database or other comparable file structure that may be configured to store data from...the participants of the transaction (e.g., the sender and the receiver of the transaction amount).)
in the second account profile
(Lingappa [Claim 16]  verifying, by the server computer, that the value matches the second identifier associated with the second payment entity)
account profile associated with the sender
(Lingappa [0018] The transaction message may include a first identifier for the first payment entity,  
Lingappa  [0090] transaction private key associated with the sender 
Lingappa  [0042] The term “profile” may refer to information regarding an entity. In some embodiments, the profile may be a representation of information regarding the entity, including rights and restrictions, identification data, and verification data)
the alternative currency amount to a third account profile
(Lingappa [0123] In alternative embodiments, each issuer node (e.g., 105A-105N) in the cryptocurrency payment network 145 may generate their own unique digital currencies...issuer node 105A may generate digital currency A, issuer node 105B may generated digital currency B, etc...an entity such as a merchant could generate and issue its own digital currency that may be used to perform transactions with the merchant and/or with other payment entities associated with the cryptocurrency payment network 145.  )
 associated with the recipient
(Lingappa [0018] The transaction message may include...a second identifier for the second payment entity, the amount of the digital currency, and a digital signature. 
Lingappa  [0042] The term “profile” may refer to information regarding an entity. In some embodiments, the profile may be a representation of information regarding the entity, including rights and restrictions, identification data, and verification data)
Lingappa does not teach executing, by a querying module of the processing server, a first query ; that is a shared account to which the sender and recipient are both associated; restricting, by the processing server, access to the current balance included in the second account profile, which is the shared account to which the sender and recipient are both associated, from the transaction account related to the first ; within a predetermined period of time, executing, by the querying module of the processing server, a second query; and returning the alternative currency amount;  which is the shared account; to which the sender and recipient are both associated; or in response to detecting an unsuccessfully processed blockchain transaction or if a confirmation of the blockchain transaction is not received within the predetermined period of time, executing, by the querying module of the processing server, a third query on the account database and transferring, from the second account profile, which is the shared account to which the sender and recipient are both associated;  without waiting for the blockchain transaction to be processed; while awaiting an outcome of the blockchain transaction;
Ford teaches,
executing, by a querying module of the processing server, a first query ;
(Ford [0052] In embodiments, the ledger may utilize data of various types and sizes. For any particular computing device, it may contain virtual goods, configuration information, commands, queries, software updates, cause performance of services, or any other data relevant to the computing device.
Ford [0007]  As a result, information handling systems exists in many different applications and form factors—including servers)
restricting, by the processing server, access to the current balance included in the second account profile;from the transaction account related to the first ;
(Ford [0008]  when a bitcoin belonging to user A is transferred to user B...user A is prevented from transferring the already spent bitcoin to other users because a ledger of all previous transactions may be collectively maintained by the nodes of the network.
Ford [0013]  Embodiments utilize a management system server computer to determine and designate issuer nodes)
within a predetermined period of time,
(Ford [0097] one important component is the concept of a “timeout” period on communications.... and the consequences of a timeout period expiring
Ford [0098] a “timeout” (meaning a message did not arrive within a predefined timeout period).
Ford [0103] a timeout period is also recorded for the funds after which the Seller may receive the transfer of funds to their account independent of the Buyer's communications)
 executing, by the querying module of the processing server, a second query;
(Ford[ 0052] In embodiments, the ledger may utilize data of various types and sizes. For any particular computing device, it may contain virtual goods, configuration information, commands, queries, software updates, cause performance of services, or any other data relevant to the computing device.)
and returning the alternative currency amount;
(Ford  [0107]  the Buyer may have the fund returned by the Escrow.)
or in response to detecting an unsuccessfully processed blockchain transaction or if a confirmation of the blockchain transaction is not received within the predetermined period of time, 
(Ford [0136] if the Buyer fails to perform
Ford [0181] if the Seller fails to complete performance by the end of the Contract Completion)
executing, by the querying module of the processing server, 
(Ford[ 0052] In embodiments, the ledger may utilize data of various types and sizes. For any particular computing device, it may contain virtual goods, configuration information, commands, queries, software updates, cause performance of services, or any other data relevant to the computing device.)
a third query on the account database and transferring, from the second account profile
(Ford [Claim 15] responsive to determining that a “buyer rejection” message from the buyer was received, if not already completed, transferring the escrowed funds to a third party and notifying the seller that the buyer has rejected the deliverable and the escrow funds were transferred to a third party and not to the seller
Ford [0105] If the Buyer does not receive the virtual goods or service within the agreed-upon timeout period, it will send a “Buyer Rejection” message to the Escrow.
Ford [0081] The identifier of the owner or sender also provides a way by which the device can address a response to the sender, if desired. Additionally, the identifier of the owner/sender may be used or linked to an account to pay for processing fees or other fees associated with using the block chain as a communication channel, to perform computations, pay for goods, or other actions. Alternatively, a separate account identifier (not shown) may be specified and used for payment purposes.)
  while awaiting an outcome of the blockchain transaction
(Ford [0051] The ledger is secure because it contains a cryptographically verifiable consensus of its contents that is produced and maintained by the large number of ledger participants in a manner that is computationally difficult to forge. 
Ford [0061] In embodiments, the new transactions are added to the block chain using a distributed consensus system that confirms these pending transactions)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cryptocurrency payment network of Lingappa to incorporate the distributed ledger escrow teachings of Ford as “an escrow entity have defined functions that facilitate transactions and help build in more trust into the marketplace.” (Ford [Abstract]). The modification would have been obvious, because it is merely applying a known technique (i.e. intermediary escrow accounts) to a known concept (i.e. cryptocurrency payment network) ready for improvement to yield predictable result (i.e. “facilitate a market and market transactions between computing devices without requiring a centralized authority” Ford [0010])
Ford does not teach which is the shared account to which the sender and recipient are both associated; without waiting for the blockchain transaction to be processed
Vityaz teaches,
which is the shared account to which the sender and recipient are both associated
(Vityaz [0007]  Recipient of the shared access may use such shared access to the sender's payment card and/or similar financial account to make payments using digital token)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cryptocurrency payment network of Lingappa to incorporate the shared access accounts of Vityaz   “providing or sharing access to a payment card and/or similar financial account or a non-payment card and/or similar non-financial account or non-card product.” (Vityaz   [Abstract]). The modification would have been obvious, because it is merely applying a known technique (i.e. shared access accounts) to a known concept (i.e. cryptocurrency payment network) ready for improvement to yield predictable result (i.e. a “person may need to delegate his or her right or obligation provided by the non-payment card and/or by the non-payment product to another person for any particular reason.” Vityaz   [0006])
Vityaz  does not teach without waiting for the blockchain transaction to be processed
Lind teaches,
without waiting for the blockchain transaction to be processed
( Lind [Abstract]  We present Teechain, the first layer-two payment network that executes off-chain transactions asynchronously with respect to the underlying blockchain.
Lind [page 1, col 2, paragraphs 3-5] This paper presents Teechain, a novel payment channel and multi-hop payment protocol that supports practical, efficient and secure off-blockchain (off-chain) bilateral fund transfers, while only requiring asynchronous access to the underlying blockchain… Asynchronous blockchain access. Existing solutions for payment channels [11, 32] require synchronous access to the blockchain…., existing solutions require users to monitor the blockchain continuously and react to misbehaviour, which places a burden on users….Instead, Teechain is the first payment channel with asynchronous blockchain access
Lind [page 1, second column, first paragraph] Payment channels [11, 16, 32] allow for efficient, trustless transfer of funds, in which parties perform transactions without having to impact the blockchain except when a channel is established or terminated.
Lind [Section 4.3 Off-Chain Channel Transaction] Payment channels can be terminated either on-chain, by placing a settlement transaction on the blockchain, or off-chain, i.e. without placing any transaction on the blockchain. )
Lind also teaches,
  operating, by a processing server, the alternative payment network, wherein said alternative payment network operated by the processing server is different from the blockchain network
(Lind [Abstract] Teechain introduces secure payment chains to route payments across multiple payment channels
Lind  [3.2 Approach] In Teechain, TEEs form a distributed trusted third party. They arbitrate between participants in the Teechain network and are responsible for managing and maintaining the global state distribution of funds 
Lind [Section 6.2 Experimental Setup]   contacting an external API)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cryptocurrency payment network of Lingappa to incorporate the asynchronous blockchain access of Lind   “leverages support for trusted execution environments (TEEs) in recent commodity CPUs [3, 19]. TEEs are a hardware security feature in which code and data in a trusted memory region are isolated and protected from the rest of the system.” (Lind   [page 1, col 2, paragraph 4]). The modification would have been obvious, because it is merely applying a known technique (i.e. asynchronous blockchain access) to a known concept (i.e. cryptocurrency payment network) ready for improvement to yield predictable result (i.e.  “Because the TEEs protect the internal channel state and release it only upon channel termination, they ensure that users cannot launch attacks by using stale state. In turn, this construction avoids the common attacks on payment channels, simplifies the protocol, and improves performance.” Lind   [page 1, col 2, paragraph 6])









Regarding Claim 2, 
Lingappa, Ford, Vityaz, and Lind teach the blockchain network of Claim 1 as described earlier.
Lingappa teaches,
wherein the blockchain transaction request is received from a first computing device configured to operate as the first blockchain wallet. (Lingappa [0004] Users typically send and receive bitcoins electronically using wallet software on a personal computer, mobile device, via a web application, or using any other appropriate user computing device. / Lingappa [0008] The wallet may show users their available bitcoin balance, previous transaction history, and the collection of bitcoin addresses they may use to send and receive bitcoins with other users.)
Regarding Claim 3, 
Lingappa, Ford, Vityaz, and Lind teach the blockchain network of Claim 2 as described earlier.
Lingappa teaches,
receiving, by the receiving device of the processing server, a withdrawal request, wherein the withdrawal request includes at least the receiving blockchain identifier associated with the recipient and the blockchain currency amount 
(Lingappa [Claim 15] receiving, by a server computer, a transaction message to transfer an amount of a digital currency from a first payment entity to a second payment entity associated with the server computer, the transaction message including a first identifier for the first payment entity, a second identifier for the second payment entity, the amount of the digital currency, and a digital signature;
Lingappa [0018] The transaction message may include...a second identifier for the second payment entity, the amount of the digital currency, and a digital signature.)
 or the alternative currency amount. (Lingappa [0123] In alternative embodiments, each issuer node (e.g., 105A-105N) in the cryptocurrency payment network 145 may generate their own unique digital currencies...issuer node 105A may generate digital currency A, issuer node 105B may generated digital currency B, etc...an entity such as a merchant could generate and issue its own digital currency that may be used to perform transactions with the merchant and/or with other payment entities associated with the cryptocurrency payment network 145.  )
Regarding Claim 4, 
Lingappa, Ford, Vityaz, and Lind teach the blockchain network of Claim 3 as described earlier.
Lingappa does not teach wherein the predetermined period of time expires upon receipt of the withdrawal request.
Ford teaches,
wherein the predetermined period of time expires upon receipt of the withdrawal request. (Ford [0098] In embodiments, each role is based around a “wait loop” in which the role waits for either the arrival of a message)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cryptocurrency payment network of Lingappa to incorporate the distributed ledger escrow teachings of Ford as “an escrow entity have defined functions that facilitate transactions and help build in more trust into the marketplace.” (Ford [Abstract]). The modification would have been obvious, because it is merely applying a known technique (i.e. intermediary escrow accounts) to a known concept (i.e. cryptocurrency payment network) ready for improvement to yield predictable result (i.e. “facilitate a market and market transactions between computing devices without requiring a centralized authority” Ford [0010])
Regarding Claim 5, 
Lingappa, Ford, Vityaz, and Lind teach the blockchain network of Claim 3 as described earlier.
Lingappa does not teach wherein the withdrawal request further includes the predetermined period of time.
Ford teaches,
wherein the withdrawal request further includes the predetermined period of time. (Ford [0103] the Buyer will send a “Transfer Funds” message to the Escrow role. This message instructs the Escrow to hold funds from the Buyer to be sent to the Seller at a later time if the Seller satisfactorily delivers their part of the agreement. In embodiments, a timeout period is also recorded for the funds after which the Seller may receive the transfer of funds to their account independent of the Buyer's communications, if certain conditions are met.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cryptocurrency payment network of Lingappa to incorporate the distributed ledger escrow teachings of Ford as “an escrow entity have defined functions that facilitate transactions and help build in more trust into the marketplace.” (Ford [Abstract]). The modification would have been obvious, because it is merely applying a known technique (i.e. intermediary escrow accounts) to a known concept (i.e. cryptocurrency payment network) ready for improvement to yield predictable result (i.e. “facilitate a market and market transactions between computing devices without requiring a centralized authority” Ford [0010])
Regarding Claim 6, 
Lingappa, Ford, Vityaz, and Lind teach the blockchain network of Claim 3 as described earlier.
Lingappa teaches,
wherein the withdrawal request is received from a second computing device configured to operate as the second blockchain wallet. (Lingappa [0004] Users typically send and receive bitcoins electronically using wallet software on a personal computer / Lingappa [0072] user computing device 130A may store a digital wallet application that may be used to store digital currency and to access the cryptocurrency payment network 145 in order to perform transactions using the digital currency.)
Regarding Claim 7, 
Lingappa, Ford, Vityaz, and Lind teach the blockchain network of Claim 1 as described earlier.
Lingappa teaches,
changing, by the processing server, the access restriction to the current balance from the transaction account associated with the first account profile associated with the sender to the transaction account associated with the third account profile associated with the recipient after detecting a successfully processed blockchain transaction via the monitoring of new blocks added to the blockchain or receiving a confirmation of the blockchain transaction within a predetermined period of time. (Lingappa [0008]  when a bitcoin belonging to user A is transferred to user B, user A's ownership over that bitcoin is relinquished by adding user B's public key address to the bitcoin coin and signing the result with the private key that is associated with user A's address. User B now owns the bitcoin and can transfer it further.; Examiner notes that relinquishment is a change in the access restriction / Lingappa [0097] Once the transaction has been validated by the nodes in the cryptocurrency payment network 145, the digital currency balance of the first payment entity 155A may be increased by the 25 units of digital currency transferred to the first payment entity 155A. / Lingappa [0018] The transaction message may include a first identifier for the first payment entity / Lingappa  [0090] transaction private key associated with the sender /  Lingappa  [0042] The term “profile” may refer to information regarding an entity. In some embodiments, the profile may be a representation of information regarding the entity, including rights and restrictions, identification data, and verification data / Lingappa  [0006] When a node successfully solves the mathematical problem (i.e., the network node processes a “block” of transactions)...when the mathematical problem is solved, the transaction(s) linked to the mathematical problem are appended to the end of the block chain and distributed to the other nodes in the system. / Lingappa  [0007] the user has successfully “solved” the problem, a new block may be formed in the block chain with the current transaction / Lingappa   [Claim 1] determining, by a server computer)
Lingappa does not teach within a predetermined period of time.
Ford teaches within a predetermined period of time.
(Ford [0097] one important component is the concept of a “timeout” period on communications.... and the consequences of a timeout period expiring
Ford [0098] a “timeout” (meaning a message did not arrive within a predefined timeout period).
Ford [0103]  a timeout period is also recorded for the funds)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cryptocurrency payment network of Lingappa to incorporate the distributed ledger escrow teachings of Ford as “an escrow entity have defined functions that facilitate transactions and help build in more trust into the marketplace.” (Ford [Abstract]). The modification would have been obvious, because it is merely applying a known technique (i.e. intermediary escrow accounts) to a known concept (i.e. cryptocurrency payment network) ready for improvement to yield predictable result (i.e. “facilitate a market and market transactions between computing devices without requiring a centralized authority” Ford [0010])

Regarding Claim 8, 
Lingappa, Ford, Vityaz, and Lind teach the blockchain network of Claim 1 as described earlier.
Lingappa teaches,
receiving, by the receiving device of the processing server, a withdrawal request, wherein the withdrawal request includes at least the sending blockchain identifier associated with the sender, (Lingappa [Claim 15] receiving, by a server computer, a transaction message to transfer an amount of a digital currency from a first payment entity to a second payment entity associated with the server computer, the transaction message including a first identifier for the first payment entity, a second identifier for the second payment entity / Lingappa [0018] The transaction message may include a first identifier for the first payment entity / Lingappa  [0090] transaction private key associated with the sender  )
Lingappa does not teach wherein the second query is not executed on the account database until receipt of the withdrawal request.
Ford teaches,
wherein the second query is not executed on the account database until receipt of the withdrawal request. (Ford [0103]  the Buyer will send a “Transfer Funds” message to the Escrow role. This message instructs the Escrow to hold funds from the Buyer to be sent to the Seller at a later time if the Seller satisfactorily delivers their part of the agreement.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cryptocurrency payment network of Lingappa to incorporate the distributed ledger escrow teachings of Ford as “an escrow entity have defined functions that facilitate transactions and help build in more trust into the marketplace.” (Ford [Abstract]). The modification would have been obvious, because it is merely applying a known technique (i.e. intermediary escrow accounts) to a known concept (i.e. cryptocurrency payment network) ready for improvement to yield predictable result (i.e. “facilitate a market and market transactions between computing devices without requiring a centralized authority” Ford [0010])
Regarding Claim 9, 
Lingappa, Ford, Vityaz, and Lind teach the blockchain network of Claim 8 as described earlier.
Lingappa teaches,
repeating, (Lingappa [0079]  In some embodiments, there may be a plurality of financial institution server computers that may operate as issuer nodes in the cryptocurrency payment network 145. In such embodiments, the process described above may be repeated for each such issuer node.)
for a second blockchain currency amount prior to receiving the withdrawal request, (Lingappa [Claim 15] receiving, by a server computer, a transaction message to transfer an amount of a digital currency from a first payment entity to a second payment entity associated with the server computer, the transaction message including a first identifier for the first payment entity, a second identifier for the second payment entity, the amount of the digital currency, and a digital signature;)
wherein execution of the second query includes transfer of the alternative currency amount and a second alternative currency amount based on the second blockchain currency amount. (Lingappa [0123] In alternative embodiments, each issuer node (e.g., 105A-105N) in the cryptocurrency payment network 145 may generate their own unique digital currencies...issuer node 105A may generate digital currency A, issuer node 105B may generated digital currency B, etc...an entity such as a merchant could generate and issue its own digital currency that may be used to perform transactions with the merchant and/or with other payment entities associated with the cryptocurrency payment network 145.  )
Lingappa does not teach by the processing server, the receipt of the blockchain transaction request, execution of the first query, and receipt of the confirmation of the blockchain transaction for a second blockchain transaction
Ford teaches,
by the processing server, the receipt of the blockchain transaction request, execution of the first query, (Ford [0052] In embodiments, the ledger may utilize data of various types and sizes. For any particular computing device, it may contain virtual goods, configuration information, commands, queries, software updates, cause performance of services, or any other data relevant to the computing device. / Ford [0007]  As a result, information handling systems exists in many different applications and form factors—including servers)
 and receipt of the confirmation of the blockchain transaction for a second blockchain transaction (Ford [0084] It shall be noted that embodiments of the present invention may include the device or devices sending a message. For example, the block chain 205 may be used to send messages regarding the confirmation)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cryptocurrency payment network of Lingappa to incorporate the distributed ledger escrow teachings of Ford as “an escrow entity have defined functions that facilitate transactions and help build in more trust into the marketplace.” (Ford [Abstract]). The modification would have been obvious, because it is merely applying a known technique (i.e. intermediary escrow accounts) to a known concept (i.e. cryptocurrency payment network) ready for improvement to yield predictable result (i.e. “facilitate a market and market transactions between computing devices without requiring a centralized authority” Ford [0010])
Regarding Claim 10, 
Lingappa, Ford, Vityaz, and Lind teach the blockchain network of Claim 8 as described earlier.
Lingappa teaches,
wherein the withdrawal request further includes the sending blockchain identifier. (Lingappa [Claim 15] receiving, by a server computer, a transaction message to transfer an amount of a digital currency from a first payment entity to a second payment entity associated with the server computer, the transaction message including a first identifier for the first payment entity, a second identifier for the second payment entity, the amount of the digital currency, and a digital signature;)
Claim 11 is rejected on the same basis as Claim 1.
Claim 12 is rejected on the same basis as Claim 2.
Claim 13 is rejected on the same basis as Claim 3.
Claim 14 is rejected on the same basis as Claim 4.
Claim 15 is rejected on the same basis as Claim 5.
Claim 16 is rejected on the same basis as Claim 6.
Claim 17 is rejected on the same basis as Claim 7.
Claim 18 is rejected on the same basis as Claim 8.
Claim 19 is rejected on the same basis as Claim 9.
Claim 20 is rejected on the same basis as Claim 10.
Response to Remarks
Applicant's arguments filed on June 25, 2021 have been fully considered and Examiner’s remarks to Applicant’s amendments follow.   
Response Remarks on Claim Rejections - 35 USC § 101
Applicant's arguments filed on June 25, 2021 have been fully considered but they are not persuasive.   Even with the amended features, the independent claims are merely instructing to facilitate a payment network,   alternative currency conversion, and enabling a transaction with an alternative currency amount which recites a commercial or financial action, principle, or practice and managing interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
The Applicant states:
“With respect to "certain methods of organizing human activity," Applicant respectfully submits that human activity (e.g., activity of a single person, activity that involves multiple people (e.g., commercial interaction (agreements in the form of contracts)) does not involve, for example, the operation of and coordination of two separate networks (i.e., a payment network and a blockchain network). Applicant's claims involve a blockchain network, in which a transaction is being processed, and an alternative payment network operated by a processing server external to the blockchain network.."
Examiner responds:















At the heart of the applicant’s proposed invention is guaranteeing a   transaction which in itself remains an abstract idea (commercial or financial action, principle, or practice and managing interactions between people).   The applicant’s invention does not further the fields of blockchain or networking technology.
The Applicant’s Claims and Specification state the proposed invention is an “alternative payment network.” 
The Applicant’s Specification defines a [0015] Payment Network - A system or network used for the transfer of money via the use of cash-substitutes for thousands, millions, and even billions of transactions during a given period. Payment networks may use a variety of different protocols and procedures in order to process the transfer of money for various types of transactions. Transactions that may be performed via a payment network may include product or service purchases, credit purchases, debit transactions, fund transfers, account withdrawals, etc. …. Use of the term "payment network" herein may refer to both the payment network as an entity, and the physical payment network, such as the equipment, hardware, and software comprising the payment network. ….[0016] A transaction account may be associated with a consumer, which may be any suitable type of entity associated with a payment account, which may include a person, family, company, corporation, governmental entity, etc.
The Applicant states:
“Applicant further notes that the claimed method is not something one could do by hand and is clearly more than mere automation….   as a whole (the additional elements) "integrates [the] judicial exception into a practical application [that] will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception...""
Examiner responds:


The use of a computer does not preclude a proposed invention from being an abstract idea. A computer may be used as a tool to automate a process that can be performed by humans.
The focus of the Applicant’s claims is not on such an improvement in computers or networks as tools, but on certain independently abstract ideas that use computers and networks as tools. The claims at issue do not require any nonconventional blockchain, computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed information collection, analysis, and display functions on a set of generic computer components and display devices.
Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional blockchain, computer, network, and display technology for gathering, sending, and presenting the desired information.
For Example, the Applicant’s Specification reads, “[0023] The sender device 110 and recipient device 112 may be any suitable type of computing device that is configured to perform the functions discussed herein, such as a desktop computer, laptop computer, notebook computer, tablet computer, cellular phone, smart phone, smart watch, smart television, wearable computing device, implantable computing device, integrated circuit card, etc. [0058]  A person having ordinary skill in the art may appreciate that embodiments of the disclosed subject matter can be practiced with various computer system configurations, including multi-core multiprocessor systems, minicomputers, mainframe computers, computers linked or clustered with distributed functions, as well as pervasive or miniature computers that may be embedded into virtually any device. [0060]  it will become apparent to a person skilled in the relevant art how to implement the present disclosure using other computer systems and/or computer architectures. [0061] Processor device 504 may be a special purpose or a general purpose processor device specifically configured to perform the functions discussed herein.”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).
Therefore, the rejection under  35 USC § 101 remains.
Response Remarks on Claim Rejections - 35 USC § 103
Applicant's  amendments required the application of new/additional prior art. 
New prior art includes: 
Lind (“TEECHAIN: A SECURE PAYMENT NETWORK WITH ASYNCHRONOUS BLOCKCHAIN ACCESS”, Symposium on Operating Systems Principles, July 18, 2017)
The Applicant states:
“Applicant respectfully submits that Lingappa, Ford and Vityaz do not disclose or suggest the combination of features of independent claim 1. (1)    A processing server that is external to a blockchain network (a) operates an alternative payment network, that is different from the blockchain network and (b) transfers an alternative currency amount associated with an alternative currency from a first account profile (e.g., including a sending blockchain identifier) to a second account profile (i.e., including both a sending blockchain identifier and a receiving blockchain identifier)…. On page 20 of the Office, the Office refers to paragraphs [0008], [0052], [0134], [0135] of Lingappa for alleged disclosure of the recited processing server that operates an alternative payment network that is different from the blockchain network. "
Examiner responds:
Examiner maintains that Lingappa teaches “operating, by a processing server, the alternative payment network, wherein said alternative payment network operated by the processing server is different from the blockchain network, and wherein said processing server is not a component of the blockchain network”:
Lingappa [0003] there are many such cryptocurrencies
Lingappa [0014] a first financial institution server computer is authorized to generate a digital currency. 
Lingappa [0063] the issuer nodes 105 are able to “generate” or invent new digital currency simply by the authority granted to it by the management system server computer 150. Embodiments of the invention allow for the use of many different types of digital certificates and cryptographic algorithms known to those of skill in the art
Lingappa [0052] the systems and computers are shown to interact via one or more communication networks 115 (e.g., one or more of the Internet, private communication networks, and public communication networks)
Lingappa [0008]  or hosted on a third-party website or server computer.
Lingappa [0134] One or more features from any embodiment may be combined with one or more features of any other embodiment without departing from the scope of the technology.
Lingappa [0135] A recitation of “a”, “an” or “the” is intended to mean “one or more” unless specifically indicated to the contrary.
Lind also teaches this limitation:
Lind [Abstract] Teechain introduces secure payment chains to route payments across multiple payment channels
Lind  [3.2 Approach] In Teechain, TEEs form a distributed trusted third party. They arbitrate between participants in the Teechain network and are responsible for managing and maintaining the global state distribution of funds 
Lind [Section 6.2 Experimental Setup]   contacting an external API
The Applicant states:
“the document does not disclose or vaguely contemplate that the third party server (in paragraph [0008]) or any other disclosed computer, server, etc. (that is external to the blockchain) operates a payment network. "
Examiner responds:
Examiner maintains that Lingappa teaches:
Lingappa [0014] a first financial institution server computer is authorized to generate a digital currency. 
Lingappa [0087] server computer 150 has determined that the issuer node 105A is authorized to issue the digital currency, the management system server computer 150 may update a log of valid digital currencies that are operating within the cryptocurrency payment network 145.
Lingappa [0008]  or hosted on a third-party website or server computer.
Lingappa [0135] A recitation of “a”, “an” or “the” is intended to mean “one or more” unless specifically indicated to the contrary.
The remainder of Applicant’s Remarks are rendered moot by the application of additional prior art.
Therefore, the rejection under  35 USC § 103 remains.

Prior Art Cited But Not Applied



























The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jain (“INCREASING EFFICIENCY OF TRANSACTION NETWORK”, U.S. Publication Number: 20170344981 A1) proposes increasing the efficiency of a transaction network. For example, a method includes receiving, through a communication network, digital information identifying a source network address for a sender, an funding source, a value, and a destination network address for recipient. A notification including digital information identifying the sender, an original prepaid item, the value, and alternative prepaid items is transmitted through the communication network. A response identifying one or more of the alternative prepaid items is received. A request to convert the value assigned to the original prepaid item to one or more values assigned to the one or more of the alternative one or more of the alternative prepaid items based on one or more predefined exchange rates is transmitted to a network element associated with the one or more of the alternative prepaid items.
Donovan (“SYSTEMS, METHODS AND ARCHITECTURE FOR A FUNCTIONAL, INTERNATIONAL BITCOIN BANK”, U.S. Publication Number: 20170270492 A1) allows various Bitcoin security machines that are disparate to seamlessly integrate as one cohesive offering. Systems and methods further relate to Bitcoin currency conversion, online and offline storage, arbitrage, and security systems to prevent Bitcoins being used in terrorism or other illegal activities. 
Stern (“POINT-TO-POINT TRANSACTION GUIDANCE APPARATUSES, METHODS AND SYSTEMS”, U.S. Publication Number: 20170091756 A1) provides Point-to-Point Transaction Guidance Apparatuses, Methods and Systems (“SOCOACT”) transforms smart contract request, crypto currency deposit request, crypto collateral deposit request, crypto currency transfer request, crypto collateral transfer request inputs via SOCOACT components into transaction confirmation outputs.
 Riddick (“VIRTUAL PAYMENTS ENVIRONMENT”, U.S. Publication Number: 20180081787 A1) provides a virtual payments environment can be used to simulate and test performance of a payments system. A plurality of characteristics and settings can be used to generate and/or determine one or more scenarios associated with a payments environment. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 9 AM ET to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.E./Examiner, Art Unit 3697

/HAO FU/Primary Examiner, Art Unit 3697